DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20, of record 2/27/2019 are pending and subject to prosecution.

PRIORITY
The instant Application, filed 02/27/2019, is a CONTINUATION of US Patent No. 10,240,212, filed 12/22/2016, which is a DIVISIONAL of US Patent No. 9,546,391, filed 09/08/2014, which is a CONTINUATION of US Patent No. 8,829,473, filed 10/08/2013; which is a DIVISIONAL of US Patent No. 9,481,903, filed 03/13/2013; which claims priority to US Provisional Application No. 61/779,177, filed 03/13/2013.  Thus, the earliest possible priority for the instant Application is 03/13/2013.

INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on February 27, 2019 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

CLAIMS
Independent claims 1 and 14 are drawn to methods of detecting the presence of a target cell in a biological sample using an instrument, wherein the instrument comprises a reaction chamber, and wherein the biological sample expresses reporter molecules within the reaction chamber, and wherein a reagent which catalyzes the reporter molecules is delivered to the reaction chamber via a delivery member (bold and underlining is provided solely to highlight sections of the claims):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


















Claim 1 requires wherein the target cells are transduced with transduction particles encoding the reporter molecules.
The specification teaches, “in some embodiments, the transduction particle and/or engineered viral vector…is non-replicative, i.e., cannot undergo lytic or lysogenic replication” paragraph [0125]).

The specification teaches “a delivery member” as the pathway between a reagent volume and the reaction chamber:
In some embodiments, a container includes a housing, a delivery member, and an actuator.  The housing, which can be removably coupled to a reaction chamber, defines a reagent volume.  The delivery member is coupled to the housing and defines a pathway between the reagent volume and the reaction chamber when the housing is coupled to the reaction chamber.  A first end portion of the delivery member is disposed within the reagent volume and a second end portion of the delivery member is disposed outside of the reagent volume.  The actuator has a plunger portion disposed within the reagent volume that can be moved within the reagent volume along a longitudinal axis of the housing to produce a flow or reagent from the reagent volume via the pathway.  The delivery member is configured to direct the flow of the reagent exiting the second end portion of the delivery member in an exit direction non-parallel to the longitudinal axis of the housing.” Paragraph [0012] of the published specification.

The delivery member can be, for example, the delivery portion 3770, the delivery member 4770, or any other structure and/or mechanism that defines a flow path through which the reagent can be conveyed.  The reagent is conveyed in a manner to flow along a surface of the reagent chamber and into the sample, 406.  In this manner, as described herein, the delivery of the reagent into the sample can be performed in a manner that enhances the accuracy with which the signal is read.  In some embodiments the conveying can include conveying the reagent in a direction non-perpendicular to a surface of the sample.  In some embodiments, the reagent is conveyed at a flow rate of at least one milliliter per second.  In some embodiments, the conveying includes moving a plunger in a direction within a reagent volume, a first end portion of the delivery member disposed within the reagent volume and a second portion of the delivery member disposed within the reaction chamber.  In some embodiments, the movement of the delivery member conveys the member in an exit direction non-parallel to the direction, e.g., the delivery portion 4770. Paragraph [0260] of the published specification.

The specification discloses that the angle of entry of the reagent into the reaction chamber from the delivery member promotes mixing, allows controlled speed into the reaction chamber, while minimizing aeration, overspray and/or undesirable turbulence (paragraphs [0208], [0211], [0216]), [0232], [0236], [0246]).
The Figures of the specification illustrate different embodiments of the delivery member, reaction volume and transduction particles:
For example, Fig 12 shows Reaction Chamber 1732 is fluidically coupled to transduction particles in reagent volume 1 (1742) via Delivery Member 1772a.  Reaction Chamber 1732 is also fluidically coupled to reagent volume 2 (1744) via Delivery Member 1772b.  See Accompanying text at paragraphs [0173]-[0175] of the published specification.

    PNG
    media_image2.png
    541
    638
    media_image2.png
    Greyscale










    PNG
    media_image3.png
    561
    481
    media_image3.png
    Greyscale
FIG 28 shows Reaction Chamber 4732 is fluidically coupled to transduction particles in reagent volume 1 (4742) via Delivery Member 4772a.  Reaction Chamber 4732 is also fluidically coupled to reagent volume 2 (4744) via Delivery Member 4772b.  See Accompanying text at paragraphs [0212]-[0218] of the published specification.











    PNG
    media_image4.png
    498
    545
    media_image4.png
    Greyscale
FIG 37 shows Reaction Chamber 8732 comprises Sample/ transduction particles (S).  Reaction Chamber 8732 is fluidically coupled to reagent volume (8742) via Delivery Member 8772.  See Accompanying text at paragraphs [0242]-[0246] of the published specification.











Claim Interpretation
Claim 1 requires wherein the reagent is conveyed via the delivery member “at an angle and in a direction non-perpendicular to a surface of the biological sample within the reaction chamber.” The claim nor specification define a surface of the biological sample within the reaction chamber.  “A surface” of the biological sample may reasonably be defined as the interface between a sample in solution and the side or bottom walls of the reaction chamber, or the solution air interface.  A surface of the biological sample may also reasonably be the exterior cell spherical surface of any cell in solution in the biological sample.  Injection of the reagent into a solution with cells in solution will necessarily have at least one non-perpendicular angle to any injected reagent, absence evidence to the contrary. 


    PNG
    media_image5.png
    504
    497
    media_image5.png
    Greyscale
Claim 14 requires the reagent is conveyed into the reaction chamber “at an angle relative to a longitudinal axis of the reaction chamber.”   As shown in FIG. 12, the delivery member 1772b shows delivery of the reagent at an angle relative to a longitudinal axis of the reaction chamber, comprising a pathway having two right turns:






    PNG
    media_image6.png
    109
    127
    media_image6.png
    Greyscale






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 20, dependent upon claims 1 and 14, respectively recite, “the reaction chamber includes a flat base; and the placing includes putting the biological sample in optical communication with the detector of the instrument via the flat base” which is unclear.  Claims 1 and 14 require a placing step of “placing a reaction chamber containing the biological sample in optical communication with a detector of the instrument.” It is unclear if “the placing includes putting the biological sample in optical communication with the detection of the instrument via the flat base” is a step to be performed, and if so, how?  Or is the optical communication “via” the flat base simply a result of the flat structure of the reaction chamber?  How is optical communication of the sample with the detector of the instrument “via” the flat base?  The skilled artisan would not know the metes and bounds of the claimed invention.
For the purposes of prosecution, the claim is interpreted wherein the chamber comprises a flat bottom.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-8, 11-14 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 99/45354 to Marks in view of US Patent Application Publication No. .
Marks discloses methods of detecting the presence of an infectious agent in a biological sample in a biosensor device (Abstract).  FIG 2 of Marks shows the reaction chamber of the biosensor device: 

    PNG
    media_image7.png
    714
    457
    media_image7.png
    Greyscale
Marks discloses biological samples are exposed to
antibody-coated fibers, wherein the antibody bind
and retain specific target cells within the reaction
chamber (56).  Marks discloses viral particles encoding
reporter genes (luciferase) are introduced into
reaction chamber (56), and infect target cells bound
to antibody-coated fibers, transferring genes encoding 
luciferase into the target cells.  Marks discloses the 
infected cells are cultured in growth media for a time 
Sufficient for infected cells to produce high levels of 
luciferase.  Following expression of luciferase, Marks 
discloses long-chain aldehydes (nonanal) are introduced
(conveyed) into the reaction Chamber (56) from injectors.
Following exposure to the long chain aldehydes, an immediate biochemical reaction occurs, which is received by the detector of the device.  The detector is in optical communication with the detector via optical fibers within the reaction chamber.  See Pages 10-12, 15, 17-20; Example 1, Claim 20.  Marks teaches long-chain aldehydes catalyze production of the signal generated by luciferase (page 11, lines 19-29; page 12, lines 1-6; page 20, lines 1-5).
As shown on FIG 2, the pathway for entry into the reaction chamber for the long-chain aldehydes are conveyed via the delivery member “at an angle and in a direction non-perpendicular to a 
Marks discloses the system detects high, measurable levels of luciferase expression based on electrical signal (page 19 line 28 – page 20, line 8).  Marks discloses the system can be calibrated using serial dilution to detect upper and lower thresholds for sensitivity (page 21, lines 1-12). Thus, Marks discloses, “the signal associated with the quantity of the plurality of reporter molecules.”
However, Marks does not disclose wherein the transduction particle is non-replicative, as required by instant claims 1 and 14.
Scholl discloses a method, comprising: mixing with a biological or environmental sample with a plurality of transduction particles (bacteriophage) associated with a target cell (bacteria), where when the transduction particles are contacted with target bacteria in order to detect the presence of the bacteria in the samples (see, Abstract; at least paragraphs [0015]-[0017], [0075], [0080], FIGs 1, 6). Scholl discloses the plurality of transduction particles are engineered to include a nucleic acid molecule formulated to cause the bacteria to produce a plurality of reporter molecules, as Scholl discloses the phage are engineered to contain a nucleic acid containing a reporter gene driven by a bacterial promoter, which is transduced from the phage to the bacteria, wherein the plasmid is the expressed thus, expressing the reporter molecule (see paragraphs [[0059]-[0065], [0066]-[0067]). Scholl discloses the plurality of transduction particles are non-replicative (incapable of achieving lytic or lysogenic infection (FIG 5; paragraphs [0076]).
Scholl discloses maintaining the sample and the plurality of transduction particles long enough to express the plurality of reporter molecules when the bacteria is present in the sample and receiving a 
It would have been obvious to combine the disclosure of Marks on methods of detecting biological contaminants using reporter phage further with the methods of Scholl on methods of detecting biological contaminants using reporter phase.  It would have been obvious to substitute non-replicating phage of Scholl with the phage of Marks because both phage are known for use as reporter phage.  Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
With regard to claim 5, FIG 2 of Marks shows the long-chain aldehyde is conveyed via a plunger in a plunger direction within a reagent volume, with the terminal end of the delivery member in the reaction chamber, and wherein the flow of the reagent exiting the terminal portion of the delivery member in an exit direction nonparallel to the plunger direction.
With regard to claim 6, Marks discloses the reaction chamber is maintained in position relative to the detectors between conveying the injection of the long chain aldehydes and the receiving of the signal (FIG 2; page 19, line 28 – page 20, line 8).
With regard to claim 7, because Marks discloses the reaction chamber position is maintained between conveying and detecting, Marks discloses the position is maintained laterally or vertically (FIG 2; page 19, line 28 – page 20, line 8).
With regard to claims 8 and 18, because Marks discloses the reaction chamber position is maintained between conveying and detecting, Marks discloses the distance between the reaction chamber and the detector is maintained during the receiving (FIG 2; page 19, line 28 – page 20, line 8).
With regard to claim 11, Marks discloses the method is used to detect the presence of microbial contamination in food or beverage specimens, treated and untreated sewage, physiological samples, etc. (page 6, lines 11- 21).  Marks discloses shows samples utilized in the method are not separated, washed, or isolated (page 10, line 24-26; page 19, line 13 – page 20 line 8; Claim 20).
With regard to claims 12, Marks discloses the addition of the long-chain aldehyde results in an immediate biochemical reaction between the luciferase and the aldehyde, resulting in a light generated within the infected cells, which reads on a “flash luminescence reaction” absent evidence to the contrary.

Claims 3, 13, 15, 17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 99/45354 to Marks in view of US Patent Application Publication No. 2009/0155768 to Scholl, of record, listed on Applicant’s IDS dated 02/27/2019, as applied to claims 1, 5-8, 11-14, and 18-19 above, and further in view of US Patent No. 4,918,019 to Guinn. Claims 3 and 15 require wherein the conveying of the reagent into the reaction chamber further includes a swirling motion into the chamber. Claim 17 requires wherein the conveying produces a circumferential flow of the reagent.  Claims 13 and 20 require wherein the reaction chamber comprises a flat bottom.
The disclosures of Marks and Scholl are applied as in the rejection above, the content of which is incorporated herein in its entirety.  Marks and Scholl combined to render obvious a method according to claim 1, wherein, at least, the reagent is conveyed into the reaction chamber “at an angle and in a direction non-perpendicular to a surface of the biological sample within the reaction chamber” and “at an angle relative to a longitudinal axis of the reaction chamber” as required by instant claim 14.
However, neither Marks nor Scholl disclose wherein the conveying includes a swirling motion, or a circumferential flow, nor disclose wherein the reaction chamber has a flat bottom as claimed.
Guinn discloses a bioreactor for culturing cells comprising reaction chambers and reservoirs (Abstract, FIG 4, 7, 8).  Guinn discloses inlet ports within fluid holding chambers that are angled horizontally relative to the bottom of the chamber result in a spiral fluid flow, which results in mixing of the fluid (column 3, lines 52-56).  The spiral flow reads on a circumferential flow, absent evidence to the contrary.  The reaction chamber of Guinn (FIG 8) has a flat bottom.  Thus, Guinn establishes cell culture chambers comprise flat bottoms.
It would have been obvious to convey the reagent media in the method of Marks and Scholl with a swirling motion as disclosed by Guinn.  A skilled artisan would have been motivated to use a swirling motion because it would have further mixed the reagent media in the reaction chamber, as taught by Guinn.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as using swirling motion to convey liquids into fluid chambers was known in the art at the time of the invention.
The selection of a flat bottom for a reaction chamber would have been further obvious from the disclosure of Guinn.  Guinn shows cell culture bioreactor chambers comprise flat bottoms.  It would have been known to select a known chamber geometry in the methods of Marks and Scholl.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as flat bottom culture reaction vessels were known in the art at the time of the invention.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 99/45354 to Marks in view of US Patent Application Publication No. 2009/0155768 to Scholl, of record, listed on Applicant’s IDS dated 02/27/2019, as applied to claims 1, 5-8, 11-14, and 18-19 above, and further in view of US Patent Application No. 2012/0100572 to Medoff and US Patent No. 3,900,186 to Balas. Claim .  
The disclosures of Marks and Scholl are applied as in the rejection above, the content of which is incorporated herein in its entirety.  Marks and Scholl combined to render obvious a method according to claim 1, wherein, at least, the reagent is conveyed into the reaction chamber “at an angle and in a direction non-perpendicular to a surface of the biological sample within the reaction chamber.”  Marks discloses the reagent which catalyzes the reaction includes long-chain aldehydes (page 19 line 28 – page 20, line 8).  
However, neither Marks nor Scholl disclose wherein the angle at which the reagent is conveyed is between 15 and 45 degrees relative to a longitudinal axis of the reaction chamber, as required by instant claims 2.
Medoff discloses bioreactor culture systems which utilize jet mixers to aid in rotation of media within the reaction chamber (abstract, paragraphs [0006], [0010]-[0011], [0028], [0038], FIG 1).  Medoff discloses jet mixers are suspended within the reaction chamber and are capable of conveying fresh, pressurized, liquids into the reaction chamber (paragraphs [0054]-[0055], FIG 4, FIG 6) , thus acting like an inlet port.
Medoff discloses the jet mixers are adjustable, “the mixer can be oriented at any desired angle or location in the vessel, to direct the jet flow in a desired direction” (paragraph [0052]). For example, Medoff discloses orientation of the mixer can be dependent upon the geometry of the vessel (paragraph [0037]).  Medoff discloses used of jet mixers utilizing hydraulic forces are an efficient mode of circulation within bioreactor chambers (paragraph [0039]).  Medoff discloses jet mixing enhance mass transfer and avoid or minimize harm to sensitive ingredients of the mixture such as microorganisms and enzymes (paragraph [0006]).
Thus, Medoff discloses the angle of fluid entry and subsequent rotation in a cell culture chamber is a result-effective variable. 
Balas discloses a fluid entry tube (29) for the introduction of fluids into a cell culture chamber that appears to be at an angle at which the fluid is conveyed is between 15 and 45 degrees relative to a longitudinal axis of the reaction chamber (FIG 6).  See Column 2, lines 26-31; Column 4, lines 3-10.
It would have been obvious to the skilled artisan to combine the disclosure of Marks and Scholl further with the disclosures of Medoff and Balas.  In the instant case, Marks and Scholl disclose a method wherein entry of the reagent media is conveyed at an angle relative to a longitudinal axis of the reaction chamber.  However, Medoff discloses media introduced into cell chambers via jet mixers can be conveyed at any angle, depending on need.   Balas discloses an embodiment wherein an inlet port introduces liquid into a cell culture chamber an angle at which the fluid is conveyed is between 15 and 45 degrees relative to a longitudinal axis of the reaction chamber.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The arrival of 15 to 45 degrees relative to a longitudinal axis of the reaction chamber would have been a matter of routine optimization on the part of the skilled artisan.  The artisan recognizing the angle of entry of liquid from the jet mixer would influence flow within the chamber, and an angled inlet port that appears to be encompassed by the instant claims was known in the art at the time of the invention.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention because changing the angle of fluid flow from an inlet port into a cell culture chamber was known at the time of the invention.

Claims 4 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 99/45354 to Marks in view of US Patent Application Publication No. 2009/0155768 to Scholl, of record, , as applied to claims 1, 5-8, 11-14, and 18-19 above, and further in view of US Patent No. 4,918,019 to Guinn and Cho et al.  Low-Oxygen-Recovery Assay for High-Throughput Screening of Compounds Against Nonreplicating Mycobacterium tuberculosis.  Antimicrobial Agents and Chemotherapy, 2007. 51(4):1380-1385. Claims 4 and 16 require wherein the reagent is injected at a flow rate of at least one mL/second.
The disclosures of Marks and Scholl are applied as in the rejection above, the content of which is incorporated herein in its entirety.  Marks and Scholl combined to render obvious a method according to claim 1, wherein, at least, the reagent is conveyed into the reaction chamber “at an angle and in a direction non-perpendicular to a surface of the biological sample within the reaction chamber” and “at an angle relative to a longitudinal axis of the reaction chamber” as required by instant claim 14.  Marks discloses the signal generated from the luciferase expressing bacteria, following administration of the aldehyde substrate is immediate, and detected.  Marks discloses the reagent which catalyzes the reaction includes long-chain aldehydes (page 19 line 28 – page 20, line 8).  
However, neither Marks nor Scholl disclose the reagent is injected at a flow rate of at least one mL/second, as claimed.
Guinn discloses a bioreactor for culturing cells comprising reaction chambers and reservoirs (Abstract, FIG 4, 7, 8).  Guinn discloses inlet ports within fluid holding chambers that are angled horizontally relative to the bottom of the chamber result in a spiral fluid flow, which results in mixing of the fluid (column 3, lines 52-56).  Guinn discloses fluid entry into the chamber can be produced via pump, and wherein the pump can produce a flow rate of 17 milliliters per second (column 4, line 1 – 65).  Thus, the pumps are capable of a flow rate of at least one mL/sec.
Cho discloses a luciferase assay performed on transgenic bacteria encoding a recombinant luciferase gene (page 1380, second column).  Cho disclose the luciferase expressing bacteria are mixed 
It would have been obvious to combine the methods of detecting luciferase using long-chain aldehydes of Marks and Scholl further with the disclosures of Guinn and Cho.  Guinn discloses cell culture chambers comprising pressurized inlet ports capable of 17 milliliter/second (at least 1 mL/sec) flow rates.  Cho discloses the injection (pressurized inlets) of reagent into microbial samples expressing luciferase.  See, MPEP 2143 (1)(A) Combining prior art elements according to known methods to yield predictable results.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as flow rates for cell culture chambers of at least 1 mL/sec were known and autoinjection of reagents necessary to perform luciferase assays were known at the time of the invention.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 99/45354 to Marks in view of US Patent Application Publication No. 2009/0155768 to Scholl, of record, listed on Applicant’s IDS dated 02/27/2019, as applied to claims 1, 5-8, 11-14, and 18-19 above, and further in view of Ismailov et al.  Bioluminescence Decay Kinetics in the Reaction of Bacterial Luciferase with Different Aldehydes. Journal of Bioluminescence and Chemiluminescence, 1990. 5:213-217. Claim 9 requires wherein the reporter is a luciferase and the reagent is tridecanal.  
The disclosures of Marks and Scholl are applied as in the rejection above, the content of which is incorporated herein in its entirety.  Marks and Scholl combined to render obvious a method according to claim 1, wherein, at least, the signal generated from the luciferase expressing bacteria, following administration of the aldehyde substrate is immediate, and detected.  Marks discloses the reagent which catalyzes the reaction includes long-chain aldehydes, including nonanal  (page 19 line 28 – page 20, line 8).  
However, neither Marks nor Scholl disclose wherein the long-chain aldehyde is tridecanal, as required by instant claim 9.
Ismailov discloses nonanal and tridecanal substrates are capable of being utilized in luciferase assays performed in a luminometer (page 214, FIG 1, Table 1).
It would have been obvious to combine the disclosure of Marks and Scholl on methods of detecting luciferase following aldehyde substrate addition using nonanal further with the disclosure of Ismailov on methods of detecting luciferase following aldehyde substrate nonanal or tridecanal addition.  It would have been obvious to substitute tridecanal with nonanal because both have been shown to be used in luciferase assays.  Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).


Claims 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 99/45354 to Marks in view of US Patent Application Publication No. 2009/0155768 to Scholl, of record, listed on Applicant’s IDS dated 02/27/2019, as applied to claims 1, 5-8, 11-14, and 18-19 above, and further in view of Cho et al.  Low-Oxygen-Recovery Assay for High-Throughput Screening of Compounds Against Nonreplicating Mycobacterium tuberculosis.  Antimicrobial Agents and Chemotherapy, 2007. 51(4):1380-1385. Claim 10 requires wherein the receiving of the signal is performed for less than sixty seconds after conveying.  
The disclosures of Marks and Scholl are applied as in the rejection above, the content of which is incorporated herein in its entirety.  Marks and Scholl combined to render obvious a method according to claim 1, wherein, at least, the signal generated from the luciferase expressing bacteria, following administration of the aldehyde substrate is immediate, and detected.  Marks discloses the reagent which catalyzes the reaction includes long-chain aldehydes (page 19 line 28 – page 20, line 8).  
However, neither Marks nor Scholl disclose wherein the receiving is performed for less than sixty seconds after the conveying, as required by instant claim 10.
Cho discloses a luciferase assay performed on transgenic bacteria encoding a recombinant luciferase gene (page 1380, second column).  Cho disclose the luciferase expressing bacteria are mixed with n-decanal substrate autoinjected in the luminometer and the signal is detected for 60 seconds (page 1381, second column, first paragraph).
It would have been obvious to combine the disclosure of Marks and Scholl on methods of detecting luciferase following aldehyde substrate addition further with the disclosure of Cho on  methods of detecting luciferase following aldehyde substrate addition and detecting the signal for 60 seconds.  The arrival of “less than 60 seconds” as claimed would have been a matter of routine optimization on the part of the skilled artisan, the artisan recognizing that the immediate flash disclosed by Marks could be detected for less than 60 seconds, when Cho discloses it is known to set the upper limit for detection at 1 minute.  Thus, it would have been obvious to try shortening the detection time to less than one minute, given the known parameters disclosed by Cho.  MPEP 2143(I)(E); 2144.05.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as detection times for luciferase following aldehyde substrate addition was one minute at the time of the invention.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633